Title: From Alexander Hamilton to Elizabeth Schuyler, [June–October 1780]
From: Hamilton, Alexander
To: Schuyler, Elizabeth


[June–October, 1780]
I wrote you, my dear, in one of my letters that I had written to our father, but had not heard of him since, that the operations in the islands hitherto cannot affect him, that I had pressed him to come to America after the peace. A gentleman going to the island where he is, will in a few days afford me a safe opportunity to write again. I shall again present him with his black-eyed daughter, and tell him how much her attention deserves his affection and will make the blessing of his gray hairs.
